Citation Nr: 1226793	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for a gynecological disorder, claimed as female problems and miscarriage.

3.  Entitlement to service connection for loss of nasal hair.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of left wrist sprain.

5.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis.

6.  Entitlement to an initial compensable evaluation for hallux valgus of the right foot.

7.  Entitlement to an initial compensable evaluation for hallux valgus of the left foot.

8.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claims for service connection for irritable bowel syndrome and a gynecological disability.  In addition, the RO granted service connection for residuals of a left wrist sprain, evaluated as 10 percent disabling; sinusitis, evaluated as noncompensable; hallux valgus of the right foot, evaluated as noncompensable; and hallux valgus of the left foot, evaluated as noncompensable.  The Veteran disagreed with the denials of service connection as well as the ratings assigned for the service-connected disabilities.  Based on the receipt of additional evidence, the RO, by rating action dated March 2009, assigned a 10 percent evaluation for sinusitis.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims (Court) held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Accordingly, the Board will address the claim for a higher rating for sinusitis.

The issues of service connection for irritable bowel syndrome, a gynecological disorder, and loss of nasal hair, an increased rating for sinusitis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left wrist disability is manifested by no more than slight limitation of motion.  There is no evidence of ankylosis.

2.  Hallux valgus of the right foot is manifested by pain, with no evidence of resection of the metatarsal head.

3.  Hallux valgus of the left foot is manifested by pain, with no evidence of resection of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for residuals of a sprain of the left wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2011).

2.  The criteria for an initial compensable evaluation for hallux valgus of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).

3.  The criteria for an initial compensable evaluation for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  

Duty to Notify

The VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran's filing of a notice of disagreement as to the initial ratings assigned for residuals of a left wrist sprain and for hallux valgus of each foot, does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a) . 38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, the VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below. 

The February 2009 statement of the case provided the Veteran with the relevant diagnostic code criteria for rating her service-connected left wrist sprain and hallux valgus of each foot, and included a description of the rating formula for all possible schedular ratings under the pertinent Diagnostic Codes.  A September 2006 letter also provided the Veteran with the relevant law and regulations pertaining to effective dates.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned, for her service-connected left wrist sprain and hallux valgus of each foot, and she was advised of what was needed to achieve an earlier effective date.  Thus, VA's duties under sections 5104 and 7105 have been satisfied.  

Duty to Assist

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, VA examination reports, and the testimony of the Veteran and her mother at a hearing before the undersigned Veterans Law Judge.

As noted, VA clinical examinations with respect to the increased rating issues on appeal have been obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA clinical examinations obtained in this case are more than adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file and clinical examination of the Veteran.  As appropriate, clinical findings pertinent to the schedular criteria for rating the disability at issue were obtained.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 (2007).

	A.  Left wrist 

A 10 percent rating is assignable for limitation of motion of the wrist of either the major or minor extremity when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees; palmar flexion from 0 degrees to 80 degrees; ulnar deviation form 0-45 degrees; and radial deviation from 0-20 degrees.  38 C.F.R. § 4.71, Plate I.

A 20 percent evaluation may be assigned for ankylosis of the wrist of the minor extremity which is favorable in 20 degrees to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (1996).  

On VA examination in June 2006, the Veteran reported her left wrist symptoms included pain, weakness, stiffness, swelling and giving way.  An examination revealed dorsiflexion was to 70 degrees; palmar flexion was to 80 degrees; radial deviation was to 20 degrees; and ulnar deviation was to 45 degrees.  It was stated that joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The diagnosis was left wrist sprain.  

The Veteran was again examined by the VA for her wrist condition in November 2010.  It was stated she is right-handed.  She reported an aching sensation.  She asserted she had a sense of fatigue in the wrist.  She denied treatment, but indicated she used icy hot.  An examination demonstrated positive Finkelstein's test.  She had excellent grip strength, and sensation was intact.  Dorsiflexion was from 0 to 80; palmar flexion from 0-85 degrees; ulnar deviation from 0-35 degrees; and radial deviation was from 0-30 degrees.  All motion was active, passive and against resistance.  There was no pain, fatigue, weakness or incoordination with repetitive motion in any plane.  Pronation and supination were each 0-85 degrees.  The examiner stated the Veteran had tenosynovitis of the left wrist, mild.

The Veteran is receiving the maximum schedular rating under Diagnostic Code 5215.  In order to assign a higher rating, the record must demonstrate favorable ankylosis in 20 to 30 degrees of dorsiflexion.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The Board observes that all medical findings of record establish the Veteran has some range of motion of the left wrist.  Thus, a determination that she has ankylosis is precluded.  

The Board is aware of the holding in Johnson v. Brown, 10 Vet. App. 80 (1997) that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  However, although the Veteran is currently in receipt of the maximum schedular disability rating available for the left wrist based on limited motion, and not ankylosis, it is necessary to consider whether additional functional loss due to pain and weakness on use results in the disability being comparable to ankylosis to the degree warranting a higher evaluation.  The Board finds that it does not.  In this regard, the Board acknowledges that the most recent VA examination demonstrated ulnar deviation was slightly reduced.  The Board does not find that such retained range of wrist motion is comparable to ankylosis.

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's left wrist disability.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 202 (1995).  Both VA examinations revealed there was no evidence of weakness, fatigue or incoordination following repetitive motion.  Any pain the Veteran experiences is contemplated in the evaluation that has been assigned.  

The Board concedes the Veteran is competent to report symptoms she experiences, such as pain, and the Board finds her to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence that her left wrist disability has increased in severity, so as to warrant a rating in excess of 10 percent.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of her left wrist disability.

	B.  Hallux valgus 

A 10 percent rating may be assigned for unilateral hallux valgus, when operated with resection of the metatarsal head or if severe, if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.

When examined by the VA in June 2006, it was noted the Veteran had painful motion and tenderness of each foot.  Hallux valgus was present bilaterally, with the degree of angulation slight on the right foot and moderate on the left foot.  Resection of the metatarsal head was not present in either foot.  The Veteran did not have any limitations with standing and walking, and she did not require any type of support with her shoes.  

The most recent VA examination, conducted in November 2010, revealed the Veteran's hallux valgus was minimal in each foot.  It was also stated it was asymptomatic.  The Veteran had good, active motion of both great toes.  

In order to assign a compensable evaluation for hallux valgus, the record must establish resection of the metatarsal head or that the condition is severe, equivalent to amputation of the great toe.  In light of the fact the examinations show no resection of the metatarsal head, or that the condition is severe, there is no basis on which a higher rating may be assigned.  

The Board concedes the Veteran is competent to report symptoms she experiences, such as pain, and the Board finds her to be credible in this regard.  However, the Veteran is not competent to provide an opinion requiring medical knowledge, or a clinical examination by a medical professional, such as an opinion addressing the severity of those symptoms or whether a service-connected disability satisfies specific rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, her assertions cannot constitute competent medical evidence that her hallux valgus of each foot has increased in severity, so as to warrant a compensable rating.  As such, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of hallux valgus of either the right foot or the left foot.

Additional considerations

The Board has also considered whether the Veteran's service-connected left wrist disability or hallux valgus of each foot presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's disability.  In this regard, the Board notes that the Veteran has not had frequent periods of hospitalization for the disabilities at issue.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service- connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, her disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for residuals of a left wrist sprain is denied.

An initial compensable evaluation for hallux valgus of the right foot or hallux valgus of the left foot is denied.


REMAND

The Veteran asserts service connection is warranted for irritable bowel syndrome and a gynecological disorder.  The service treatment records disclose the Veteran was seen in March 2005.  She reported her period began in late January and did not stop for about 24 days.  She related she had a copious steady flow of blood with cramping, which she did not usually experience during her period.  She stated she had a discharge of tarry-brownish color that had a foul smell.  The assessment was menorrhagia/vaginal discharge.  A pelvic ultrasound in April 2005 was normal.  The Veteran asserted she had abdominal pain in August 2005.  She also noted she had irregular bleeding.  The assessment was irregular menses.  A clinical history of a possible ectopic pregnancy was noted at the time of a pelvic ultrasound in August 2005.  On a report of medical history in September 2005, the Veteran reported frequent indigestion, heartburn and stomach trouble.  She also indicated she had been treated for a gynecological disorder.  On the separation examination in October 2005, the abdomen and viscera were evaluated as normal.  A pelvic examination was not accomplished.  

When seen in a VA outpatient treatment clinic in April 2006, the Veteran reported problems with irritable bowels.  She maintained a private physician had prescribed medication, but it does not work.  The assessment was irritable bowel syndrome.  Private medical records disclose the Veteran was seen in October 2008 for complaints of epigastric pain that began in July.  

During the hearing before the undersigned in May 2012, the Veteran asserted she saw a private physician for gastrointestinal complaints in 2009 and that she underwent a colonoscopy.  These records have not been associated with the claims folder.  

In January 2011, VA outpatient treatment records reveal the Veteran reported having irregular periods every other month since last year.  She also stated she had hot flashes.  The pertinent assessment was hot flashes/oligomenorrhea.  It was indicated it was likely a hormonal imbalance.  She presented to the clinic in August 2011 for irregular bleeding for the previous year.  She reported her periods were regular until the past year.  The assessment was menometrorrhagia.

In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claims for service connection for irritable bowel syndrome and a gynecological disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also asserts service connection is warranted for loss of nasal hair.  During the May 2012 hearing, the Veteran testified she does not have any nose hairs.  It was claimed this did not allow anything to filter.  The Board finds this matter is inextricably intertwined with the Veteran's claim for an increased rating for sinusitis.  The Court has held that a claim which is inextricably intertwined with another claim which remains undecided and pending before VA must be adjudicated prior to a final order on the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 (1990).  However, the RO has not formally adjudicated the issue of entitlement to service connection for loss of nasal hair.

With respect to the claim for an increased rating for sinusitis, the Veteran claims she is allergic to trees, grass and pollen, and that her symptoms are worse in the spring and summer.  She insists she uses medication, but that it does not help.  She maintains she has sinus problems all year long.  

If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to service-connected disability, including for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating for compensation purposes based on individual unemployability, to include as a result of that disability, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the assertions made by the Veteran during the May 2012 hearing raise the issue of whether she is entitled to a TDIU.  As the RO has not yet adjudicated this claim, it must be remanded for such for consideration.  See Rice, 22 Vet. App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she furnish the names, addresses, and dates of treatment of all medical providers, VA and non-VA, from whom she has received treatment for irritable bowel syndrome, a gynecological disorder and any of her service-connected disabilities, including sinusitis, since her discharge from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  Schedule a VA gastrointestinal examination to determine whether the Veteran has irritable bowel syndrome and, if so, its etiology.  The examiner should state whether the Veteran has irritable bowel syndrome.  If so, they should furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's irritable bowel syndrome had its onset in service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Schedule a VA gynecological examination to determine the nature and etiology of any current gynecological disability.  The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran has a current gynecological disorder that is related to the symptoms she experienced in service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Schedule an appropriate VA examination to determine the nature and extent of the Veteran's sinusitis.  The examiner should state which of the Veteran's symptoms are related to sinusitis and which are associated with her allergies.  If it is not possible to distinguish among the symptoms, the examiner should so state.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.

5.  Adjudicate the claims of service connection for loss of nasal hair and TDIU.  If either claim is denied, and if the Veteran files a timely notice of disagreement, then the RO/AMC must issue a statement of the case regarding the claim(s).  Only if a timely substantive appeal is received with regard to the claim for service connection for loss of nasal hair or TDIU, should the issue be returned for appellate consideration.

6.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, she and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


